Citation Nr: 1411228	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, depressive disorder, not otherwise specified (NOS), major depressive disorder, adjustment disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to June 1997 and from May 2004 to November 2005, to include service in Iraq.  The Veteran also had additional, unverified service in the Louisiana Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Characterization of the issue on appeal

In June 2006, the Veteran filed claims to establish service connection for major depressive disorder and PTSD.  After deferring adjudication of the Veteran's claim in a July 2007 rating decision, the RO denied service connection for PTSD because there was no current diagnosis.  After the Veteran expressed disagreement with this determination, the RO expanded the Veteran's claim to include PTSD, major depressive disorder, adjustment disorder, and bipolar disorder, and denied it in a November 2011 statement of the case.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the varying psychiatric diagnoses of record, to include some not rendered under the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV), the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page. This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has an acquired psychiatric disability which is related to her service.  

The record reflects that, during the Veteran's second period of active duty, she was exposed to combat with the enemy while stationed in Iraq and experienced fear of hostile military or terrorist activity.  Further, during her second period of active duty, she sought counselling at the Thomas Moore Health Clinic because of harassment by a fellow soldier.  Although the RO requested the records from this clinic in February 2007 and August 2007, no response was received and they are not associated with the record; however a formal finding of unavailability regarding these records has not been produced.  Further attempts to obtain these records must be undertaken.  

Upon the Veteran's November 2005 separation from her second period of active duty, she was transferred to the Louisiana Army National Guard, and, shortly thereafter, she began receiving treatment, to include psychiatric treatment of depressive disorder, NOS, due to military sexual trauma (harassment), at the VA Medical Center (VAMC) in Alexandria, Louisiana.  In November 2009, during the Veteran's National Guard service, she was given a physical profile and noted to be unfit for deployment and unable to perform the duties of her military occupational specialty due to several disorders, to include depression, although it is unclear whether this report of "depression" was rendered as a diagnosis or a psychiatric symptom of a separate psychiatric disability.  

In light of the evidence recounted above, the Veteran was provided a VA examination in February 2010.  In the February 2010 VA examination report, a VA psychologist opined that the Veteran did not "fit" the criteria for a DSM-IV diagnosis of PTSD, but rather, bipolar disorder was diagnosed.  In an April 2010 addendum, after reviewing the claims file, the VA psychologist stated that bipolar disorder was not caused or related to the Veteran's alleged in-service harassment; however, no rationale for this opinion was offered, and causation due to other instances of service, to include combat fear of military activity, were not addressed.  

In a May 2012 statement, a separate VA psychologist submitted a statement indicating that the Veteran was receiving treatment for depression and PTSD due to military sexual trauma and in-service combat situations, to include experiencing fear and terror.  Again, this statement makes no reference to the DSM-IV with regard to the psychiatric diagnoses and offers no rationale for the stated opinions.  To the extent that this statement alludes to recent VA psychiatric treatment, updated VA treatment records should be obtained and associated with the record.  

In light of above, the Board concludes that the evidence of record is inadequate for the purpose of adjudicating the Veteran's claim at this time.  Specifically, the medical questions which must be addressed (i.e., identity, date of onset, and etiology of each acquired psychiatric disability diagnosed during the appeal period) are beyond the purview of the Board, and the Court has held that the Board is not free to substitute its own judgment for that of a medical expert.  

Finally, although it is clear that the Veteran remained a member of the Louisiana Army National Guard through, at least, 2010, the dates and nature, specifically, the dates of all periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), must be clarified in order to ascertain whether any of the her acquired psychiatric disabilities, which are diseases, had their onset during ACDUTRA or INACDUTRA.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the amendments to 38 C.F.R. § 3.304(f), effective July 13, 2010, regarding fear of hostile military or terrorist activity.  

2.  Obtain and associate with the record all records of VA treatment from the VAMC in Alexandria, Louisiana, dated after September 21, 2011.  

3.  Contact the Veteran and request that she identify any outstanding private treatment records which are pertinent to her claim.  Provide her with several VA Forms 21-4142, and instruct her to complete and submit to VA proper authorization for release to VA of all records of private treatment at the Thomas Moore Health Clinic.  After receiving the completed authorizations for release, undertake all appropriate efforts to attempt to obtain these identified records.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file. 

4.  Contact the Defense Finance and Accounting Service (DFAS), the National Personnel Records Center (NPRC), and any other appropriate repository and request the Veteran's pay stubs from her entire period service in the Louisiana Army National Guard.  Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.

5.  Create and associate with the claims file a summary of the Veteran's service in the Louisiana Army National Guard, to include the specific dates for each period of ACDUTRA and INACDUTRA that she attended. 

5.  Thereafter, schedule the Veteran for a VA examination (conducted by a psychologist or a psychiatrist) to determine the nature and etiology of any diagnosed acquired psychiatric disorder present during the appeal period (since June 22, 2006).  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

Thereafter, the psychiatrist/psychologist must address the following:  

a.  Identify all acquired psychiatric disabilities (under the DSM-IV)  present since June 22, 2006.  

If the examiner determines that PTSD is an appropriate diagnosis at any time during the appeal period, the examiner must not only state the stressor event that precipitated the disorder, to include harassment, combat with the enemy, and/or fear of hostile military or terrorist activity, but also state what evidence in the file in addition to the Veteran's statements, e.g., service personnel records, service treatment records, and/or civilian medical records, that support the occurrence of the stressor events.

b.  If the criteria for diagnoses of bipolar disorder, depressive disorder, NOS, major depressive disorder, adjustment disorder, and PTSD are not met during the appeal period, reconcile that opinion with the evidence of record reflecting these diagnoses.  

c.  For each acquired psychiatric disability identified to be present during the appeal period in part (a), provide an approximate date of onset.  

d.  For each acquired psychiatric disability identified to be present during the appeal period in part (a), provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the disorder is causally or etiologically related to the Veteran's service (active duty, ACDUTRA, or INACDUTRA), to include harassment, participation in combat, and/or fear of hostile military or terrorist activity. 

In forming the requested opinions, the clinician must consider the Veteran's complete medical history.  

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  If the requested opinions cannot be provided without resort to speculation, the examiner should identify the reason why, as well as any additional development that would facilitate the provision of the requested opinions.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claim should be readjudicated.  If any benefit sought is not granted to the fullest extent, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

